Exhibit 10.1
Execution Version





EIGHTH AMENDMENT TO CREDIT AGREEMENT
This Eighth Amendment to Credit Agreement (this “Amendment”) is entered into as
of October 29, 2015, by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities party hereto, SILICON
VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and Silicon
Valley Bank, as administrative agent and collateral agent for the lenders (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement);
WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

a.
The cover page of the Credit Agreement is hereby amended by deleting the number
“$40,000,000” therefrom and substituting in its stead the number “$55,000,000”.



b.
The recitals of the Credit Agreement are hereby amended by amending and
restating the second recital thereof in its entirety as follows:

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement and the
other Loan Documents, in an aggregate amount not to exceed $55,000,000,
consisting of a revolving loan facility in an aggregate principal amount of up
to $55,000,000, a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility); and a
swingline sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility).
c.
Section 1.1 of the Credit Agreement is hereby amended as follows:

i.
By amending and restating the definition of “Applicable Margin” in its entirety
as follows:

“Applicable Margin”: (i) with respect to ABR Loans, three-quarters percent
(0.75%), and (ii) with respect to Eurodollar Loans, three percent (3.00%).
ii.
By amending and restating the definition of “Borrowing Base” in its entirety as
follows:

“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum as of such date of up to:
(a) 85% of the book value of Eligible Accounts other than Group A Accounts as of
such date; plus
(b) 85% of the book value of Eligible Accounts that are Group A Accounts as of
such date; provided that, in no event shall the contribution to the Borrowing
Base of amounts described in this clause (b) exceed, in the aggregate, 50% of
the total Borrowing Base (including, for the avoidance of doubt, any portion of
the Borrowing Base included pursuant to clause (d) below); plus

1

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

(c) 50% of the value of Eligible Inventory as of such date valued at the lower
of cost (determined on an average cost basis) or market; provided that, in no
event shall the contribution to the Borrowing Base of amounts described in this
clause (c) exceed, in the aggregate, the lesser of (i) 40% of the total
Borrowing Base (including, for the avoidance of doubt, any portion of the
Borrowing Base included pursuant to clause (d) below) or (ii) Fifteen Million
Dollars ($15,000,000); plus
(d) solely to the extent that the Borrower and its Subsidiaries then maintain at
least Twelve Million Five Hundred Thousand Dollars ($12,500,000) in the
aggregate on deposit with one or more of the Lenders or their Affiliates or in
Specified Related Accounts, but subject in all events to Section 2.8(a), the
aggregate amount of Seven Million Five Hundred Thousand Dollars ($7,500,000);
provided that amounts included in the Borrowing Base pursuant to this clause (d)
may not be withdrawn from the Borrowing Base unless and until (i) no Event of
Default then exists or would result therefrom, and (ii) Borrower furnishes the
Administrative Agent with (A) notice of such intended withdrawal and (B) a
Transaction Report as of the date of such proposed withdrawal reflecting that,
after giving effect to such withdrawal, no Overadvance will result; less
(e) in each case, the amount of any Reserves established by the Administrative
Agent as of such date.
Notwithstanding the foregoing, without duplication of any Reserves, the
Administrative Agent may decrease any of the percentage advance rates set forth
in clause (a), (b), (c) or (d) in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by the
Administrative Agent, may adversely affect the Collateral.
iii.
By amending the definition of “Eligible Accounts” by deleting the phrase “ninety
(90) days” from clause (l)(i) thereof and substituting in its stead the phrase
“one hundred twenty (120) days”.



iv.
By amending and restating the definition of “Fee Letter” in its entirety as
follows:

“Fee Letter”: the letter agreement dated October 16, 2015, among the Borrower,
Holdings and the Administrative Agent.
v.
By amending the definition of “Revolving Commitment” by amending and restating
the second sentence thereof in its entirety as follows:

As of the Eighth Amendment Effective Date, the amount of the Total Revolving
Commitments is $55,000,000.
vi.
By amending the definition of “Unintentional Overadvance” by adding the phrase
“, a reduction of funds of the Borrower and its Subsidiaries on deposit with one
or more of the Lenders or their Affiliates” immediately prior to the phrase “or
misrepresentation by the Loan Parties” therein.



vii.
By amending and restating the definition of “Revolving Termination Date” in its
entirety as follows:

“Revolving Termination Date”: October 29, 2017.
viii.
By adding the following new definitions thereto in appropriate alphabetical
order:

“Eighth Amendment Effective Date”: October 29, 2015.
“Specified Related Accounts”: Accounts maintained at each of U.S. Bank National
Association, National Westminster Bank plc and The Bank of New York Mellon,
which are managed on behalf of one or more Group Members by a Lender as of the
Eighth Amendment Effective Date and, as to accounts maintained at National
Westminster Bank plc, are Blocked Accounts.
d.
Section 2.4(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


2

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

(d)    Notwithstanding any term of this Agreement to the contrary, in no event
shall the aggregate amount of all Revolving Extensions of Credit outstanding at
any time, exceed $55,000,000.
e.
Section 2.8(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:

If at any time or for any reason (1) the aggregate amount of (x) the Total
Revolving Extensions of Credit exceeds the amount of the Total Revolving
Commitments then in effect, or (y) the Total Revolving Extensions of Credit
(other than the aggregate undrawn amount of all outstanding Letters of Credit)
exceeds the amount of the Borrowing Base then in effect, or (2) without limiting
the provisions of clause (1)(y) above, the Borrower and its Subsidiaries fail to
maintain at least Twelve Million Five Hundred Thousand Dollars ($12,500,000) in
the aggregate on deposit with one or more of the Lenders or their Affiliates or
in Specified Related Accounts, and the Total Revolving Extensions of Credit
(other than the aggregate undrawn amount of all outstanding Letters of Credit)
exceed the amount of the Borrowing Base then in effect (after giving effect to
removal of amounts contributed to the Borrowing Base and described in clause (d)
of such term) (any such excess described in (1)(x), (1)(y) or (2) above, an
“Overadvance”), the Borrower shall, within one (1) Business Day, pay the full
amount of such Overadvance to the Administrative Agent, without notice or
demand, for application against the Revolving Extensions of Credit in accordance
with the terms hereof; provided that any such repayment of an Overadvance shall
be applied by the Administrative Agent first to repay Revolving Loans that are
ABR Loans and thereafter to Revolving Loans that are Eurodollar Loans.
f.
Section 2.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

2.10    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the aggregate amount of (x)
the Total Revolving Extensions of Credit exceeds the amount of the Total
Revolving Commitments then in effect, or (y) the Total Revolving Extensions of
Credit (other than the aggregate undrawn amount of all outstanding Letters of
Credit) exceeds the amount of the Borrowing Base then in effect. Any such
reduction shall be in an amount equal to $1,000,000 (or, if the then Total
Revolving Commitments are less than such amount, such lesser amount), or a whole
multiple thereof, and shall reduce permanently the Revolving Commitments then in
effect; provided that, if in connection with any such reduction or termination
of the Total Revolving Commitments a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.27. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Administrative
Agent, to terminate the L/C Commitments or, from time to time, to reduce the
amount of the L/C Commitments; provided that no such termination or reduction of
L/C Commitments shall be permitted if, after giving effect thereto, the Total
L/C Commitments shall be reduced to an amount that would result in the aggregate
L/C Exposure exceeding the Total L/C Commitments (as so reduced). Any such
reduction shall be in an amount equal to $1,000,000 (or, if the then Total L/C
Commitments are less than such amount, such lesser amount), or a whole multiple
thereof, and shall reduce permanently the L/C Commitments then in effect.
g.
Section 2.15(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:

Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the sum of (x) the
Eurodollar Rate determined for such day plus (y) the Applicable Margin.
h.
Section 4.23 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

4.23    Cash on Hand. At all times when there are amounts included in the
Borrowing Base pursuant to clause (d) of such definition, the Borrower and its
Subsidiaries then maintain at least Twelve Million

3

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

Five Hundred Thousand Dollars ($12,500,000) in the aggregate on deposit with one
or more of the Lenders or their Affiliates or in Specified Related Accounts.
i.
Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.10    Operating Accounts. Maintain the Borrower’s, Holdings’ and their
respective Subsidiaries’ primary domestic depository and operating accounts and
securities accounts into which not less than seventy-five percent (75%) of all
cash and Cash Equivalents (worldwide) of all Group Members are deposited, with
one or more Lenders or their Affiliates or in Specified Related Accounts. 
Subject to the immediately preceding sentence and the immediately succeeding
sentence, no Loan Party shall, nor permit its Subsidiaries to, establish or
maintain any deposit account or securities account (including, but not limited
to, with SVB or with SVB’s Affiliates) unless (i) the Administrative Agent shall
have promptly received a Control Agreement (in form and substance reasonably
satisfactory to the Administrative Agent) or other similar instrument under
applicable law in order to perfect (and further establish) the Administrative
Agent’s Liens in respect of such account or to grant the Administrative Agent
control over such account or (ii) the Administrative Agent has otherwise agreed
in writing not to require a Control Agreement or similar instrument in respect
of such account.  Notwithstanding the immediately preceding sentence (but
subject in all events to (i) the first sentence of this Section 6.10, and (ii)
Section 6.3(d)), for purposes of carrying on operations in certain jurisdictions
and locations (including, but not limited to, the United Kingdom, Germany,
Italy, Austria, Switzerland, and Italy) or transferring funds from the United
States to any such jurisdiction or location, K2M Spine Solutions (Schweiz) GmbH,
K2M Solutions Italy SRL, K2M Solutions GmbH, K2M Germany GmbH and the Borrower
shall be permitted to maintain accounts with Bank of America, N.A. (acting
through its London branch), Banca Intesa S.p.A., The Royal Bank of Scotland and
Hypovereinsbank or any of their respective Affiliates that are not subject to a
Control Agreement or similar instrument in respect thereof; provided, however,
that accounts of the Borrower with Bank of America, N.A. in the United States
shall be required to be subject to a Control Agreement except to the extent that
the balances in such accounts are de minimis and are transferred from such
account in order to fund payroll and similar operations promptly following
deposit therein.  For the avoidance of doubt, nothing in this Section 6.10 shall
be deemed to authorize UK Borrower to remit or deposit any monies (whether
proceeds of Accounts or otherwise) except to the Blocked Account or as otherwise
permitted by Section 6.3(d).
j.
The Exhibits to the Credit Agreement are hereby amended by deleting Exhibit G
(Transaction Report) thereto and substituting in its stead the Exhibit G
attached hereto as Exhibit A.



k.
The Schedules to the Credit Agreement are hereby amended by deleting Schedule
1.1A (Commitments and Aggregate Exposure Percentages) thereto and substituting
in its stead the Schedule 1.1A attached hereto as Exhibit B.



2.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:



a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.



b.
The Administrative Agent shall have received an updated Perfection Certificate
dated as of the Eighth Amendment Effective Date.



c.
The Agent shall have received evidence acceptable to it that all action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Amendment shall have been duly and
effectively taken.



d.
All necessary consents and approvals to this Amendment shall have been obtained.



e.
Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.




4

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

f.
Prior to and immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Amendment, are true
and correct on and as of the effective date of this Amendment (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and (ii)
no Default or Event of Default exists on the date hereof.



g.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all costs and expenses required to be paid pursuant to Section 4 of
this Amendment.

 
h.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all fees required to be paid pursuant to the Fee Letter.



i.
The Administrative Agent shall have received a Transaction Report reflecting the
Borrowing Base as of the Eighth Amendment Effective Date (after giving effect to
this Amendment).



j.
The Administrative Agent shall have received executed legal opinions of Simpson,
Thacher & Bartlett LLP, counsel to the Loan Parties, each addressed to the
Administrative Agent and the Lenders, each in form and substance reasonably
satisfactory to the Administrative Agent. Such legal opinions shall cover such
matters incident to the transactions contemplated by this Amendment as the
Administrative Agent may reasonably require.



k.
The Administrative Agent shall have received such other documents, instruments
and agreements as it may reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent.



3.
Post-Eighth Amendment Effective Date Covenants. The Loan Parties hereby covenant
and agree as follows:



a.
On or before November 3, 2015 (or such later date as the Administrative Agent
may agree in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, updated schedules to the Credit Agreement, the Guarantee and Collateral
Agreement and the other Security Documents, in each case reflecting disclosures
required to be set forth thereon to render the related representations and
warranties true and correct as of the Eighth Amendment Effective Date. Upon the
Administrative Agent’s written notification to the Borrower of its acceptance of
such updated schedules, each representation and warranty set forth in the Loan
Documents (including, without limitation, those set forth in Sections 4.1, 4.8,
4.13, 4.15, 4.19, 4.27, 7.2, 7.3 and 7.8 of the Credit Agreement) that are
specified “as of the Fourth Amendment Effective Date”, “as of the date hereof”
or any other specific date shall be deemed to refer to such representations and
warranties as of the Eighth Amendment Effective Date (rather than as of such
earlier date).



b.
The Loan Parties shall deliver to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, (i) on or before November 9,
2015 (or such later date as the Administrative Agent may agree in its sole
discretion), insurance certificates, and (ii) on or before November 23, 2015 (or
such later date as the Administrative Agent may agree in its sole discretion),
endorsements, in each case for currently effective policies, which certificates
and endorsements satisfy the requirements of Section 6.6 of the Credit Agreement
and Section 5.2(b) of the Guarantee and Collateral Agreement.



c.
On or before November 13, 2015 (or such later date as the Administrative Agent
may agree in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, such amendments to the Intellectual Property Security Agreements as the
Administrative Agent may reasonably require to evidence the Lien in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, of record
with the USPTO, the USCRO and any similar recording office in the United
Kingdom, on all Intellectual Property described therein.



d.
The Loan Parties shall use commercially reasonable efforts to deliver to the
Administrative Agent, on or before November 30, 2015 (or such later date as the
Administrative Agent may agree in its sole discretion) and in form and substance
satisfactory to the Administrative Agent, a collateral access agreement with
respect to the Borrower’s assets located at 835 101st Avenue SE, Olympia,
Washington 98501, executed and delivered by OrthoSolutions NW, LLC (as bailee).


5

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

The Loan Parties acknowledge and agree that the failure to comply with any of
the foregoing covenants shall constitute an immediate Event of Default pursuant
to Section 8.1(c) of the Credit Agreement, without any grace period therefor.
4.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).



5.
Ratification of Loan Documents; Further Assurances.

  
a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Amendment, all terms and conditions of the Loan Documents shall remain in full
force and effect, and (ii) this Amendment constitutes a Loan Document.



b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.



c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Amendment and the other Loan
Documents.



6.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:



a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Amendment, are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

 
b.
This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and equitable principals (whether enforcement is sought by
proceedings in equity or at law).



c.
The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.



d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.



7.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with respect to the
Obligations, or otherwise, and that if any Loan Party now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Administrative Agent
or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, whether known


6

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

or unknown, at law or in equity, all of them are hereby expressly WAIVED and
each Loan Party hereby RELEASES the Administrative Agent and the Lenders from
any liability thereunder.


8.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this Amendment, the
terms of the Loan Documents remain unchanged and in full force and effect. The
Administrative Agent’s and the Lenders’ agreement to modifications to the
existing Obligations pursuant to this Amendment in no way shall obligate the
Administrative Agent or the Lenders to make any future modifications to the
Obligations. It is the intention of the Administrative Agent, the Lenders, the
Borrower and Holdings to retain all makers of the Loan Documents as liable
parties, unless the party is expressly released by the Administrative Agent in
writing. No maker will be released by virtue of this Amendment.



9.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Amendment.



10.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Amendment by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Amendment). A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.



11.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.



12.
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of this page is intentionally left blank]






    

































7

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
    
HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/ Gregory S. Cole        
Name: Gregory S. Cole        
Title: Treasurer and Chief Financial Officer                


US BORROWER:


K2M, INC.


By: _/s/ Gregory S. Cole        
Name: Gregory S. Cole        
Title: Treasurer and Chief Financial Officer        


UK BORROWER:


K2M UK LIMITED


By: _/s/ Gregory S. Cole        
Name: Gregory Cole        
Title: Director        



[Signature Page to Eighth Amendment and Consent Agreement]






8



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version



ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Stephen Lyons    
Name: Stephen Lyons    
Title: Vice President 
    



[Signature Page to Eighth Amendment and Consent Agreement]






9



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version



LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender


By: /s/ Stephen Lyons    
Name: Stephen Lyons    
Title: Vice President 







[Signature Page to Eighth Amendment and Consent Agreement]






10



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version







COMERICA BANK, as a Lender


By: /s/ Walter Weston    
Name: Walter Weston    
Title: VP    



[Signature Page to Eighth Amendment and Consent Agreement]






11

